Citation Nr: 0603557	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-31 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a skin disease of 
the groin.

2.  Entitlement to service connection for a skin disease of 
the feet. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik




INTRODUCTION

The veteran reportedly served on active duty from December 
1963 to August 1966, from August 1967 to August 1970 and from 
February 1991 to June of 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in October 2003, and 
a substantive appeal was received in October 2003.  

In a statement which was received at the Board in January 
2005, the veteran withdrew a previously perfected claim of 
entitlement to service connection for Post-Traumatic Stress 
Disorder.  


FINDINGS OF FACT

1.  A chronic fungal skin disease of the groin was manifested 
during active duty service.  

2.  A chronic fungal skin disease of the feet was manifested 
during active duty service. 


CONCLUSIONS OF LAW

1.  A chronic fungal skin disease of the groin was incurred 
in the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A chronic fungal skin disease of the feet was incurred in 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has consistently claimed that he suffers from 
skin disorders of the groin and feet which were first 
manifested during his Vietnam service.  After reviewing the 
record from a longitudinal perspective, the Board finds the 
veteran's contentions to be consistent with other evidence of 
record.  

A review of service medical records reveals complaints of 
athletes foot in December 1964, January 1965, and November 
1965.  A rash in the pubic area was reported in August 1966, 
and a right ankle rash was reported in July 1970.  Although 
other service records show no skin rashes detected on certain 
examinations, the Board takes judicial notice of the fact 
that skin rashes are often intermittent by their vary nature 
with alternating periods of flare-ups and remission.  

At the time of a VA examination in November 1970, the veteran 
reported that he had had a stasis skin rash on his right leg 
due to wrapping his knee and wearing tight combat boots but 
the skin trouble had entirely cleared up.  He did report 
having a mild rash on both thighs and buttocks, consisting of 
pimples but this did not seem to be anything like a stasis 
rash.  Physical examination revealed a minimal pimply rash 
over the anterior surface of both thighs and both buttocks.  
The rash was well scattered and minimal in amount.  The 
examiner opined that the rash did not give the veteran any 
particularly disability.  There was no evidence of a stasis 
rash on either leg.  The pertinent diagnosis was stasis rash 
not found.  

Although certain language used by the November 1970 VA 
examiner suggests that there was no current skin disorder, 
the veteran subsequently sought treatment from VA in 1980 and 
1981 for skin problems.  An April 1980 VA medical record 
reveals that the veteran reported he had a rash in the groin 
area and intermittent fungus which responded to some type of 
ointment.  Physical examination revealed erythema over the 
right groin.  A May 1981 VA clinical record demonstrates that 
the veteran reported a history of a rash in the bilateral 
groin areas which had been present since Vietnam and usually 
resolved using Tinactin Cream.  He had a recurrence of the 
rash one week prior and the cream was no longer working.  

A VA skin examination was conducted in September 2004.  The 
physician reported that he had access to and had examined the 
veteran's claims files.  The veteran provided a history of an 
intermittent groin rash that he first noticed upon returning 
from duty in Vietnam.  It reappeared during his National 
Guard service.  He did not feel as if the problem totally 
went away but that he could ignore it.  The veteran reported 
that the episodes occurred usually during the summertime and 
flares varied from one week to two months.  They were worst 
with heat.  He used medicated shampoo to keep the symptoms 
down.  He also used a cream but he could not remember the 
name.  During flares it was very itchy and moist.  He never 
used corticosteroids as far as he knew.  After physical 
examination, an assessment was made of tinea cruris, 
onychomycosis and seborrheic dermatitis.  The physician noted 
that, while the veteran had had multiple intermittent 
complaints of skin problems after his active duty, most of 
the symptoms were subjected and treated at home.  The 
examiner also noted that the symptoms tended to be episodic 
during the summer months rather than a continuous, chronic 
underlying infection that had it onset during Vietnam 
service.  The examiner concluded that it was more likely than 
not that the fungal infections were related to local, 
environmental heat exposure and reinfection than to any 
service duty complaints.  It was the examiners opinion that 
the veteran's foot and groin rash and toenail infection 
complaints were less likely than not a continuation of his 
active duty complaints.  

The Board acknowledges the September 2004 VA examiner's 
negative opinion, and the Board also acknowledges that the 
Board is not medically competent to render medical opinions 
on its own.  Nevertheless, the Board is charged with the 
function of weighing the evidence.  After reviewing the 
September 2004 VA examiner's opinion in light of the other 
medical evidence of record, the Board is unable to conclude 
that the September 2004 opinion is consistent with and 
supported by such other evidence.  The record clearly shows 
that the veteran has consistently and repeated reported that 
his rashes began during his Vietnam service, and the Board 
has no reason to doubt his credibility.  The fact that he did 
not report skin rashes every time he was examined over the 
years is most likely due to the fact that he was not having 
skin problems at those times.  Again, many skin disorders are 
intermittent by their very nature.  In sum, the Board finds 
that service connection is warranted for fungal skin 
disorders of the feet and groin on the basis that they were 
incurred during active duty service.  The evidence shows 
manifestations of the skin disorders during active duty 
service with a continuity of symptomatology over the years to 
the present time.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).  


ORDER

Entitlement to service connection for a fungal skin disorder 
of the groin is warranted.  Entitlement to service connection 
for a fungal skin disorder of the feet is warranted.  The 
appeal is granted as to both issues. 



	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


